Citation Nr: 0636542	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a timely appeal was perfected on the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
as secondary to service-connected left knee disorder.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
knee disorder.

4.  Entitlement to service connection for ganglion cysts of 
both wrists, to include as secondary to the service-connected 
left knee disorder.

5.  Entitlement to service connection for bilateral shoulder 
disorder, to include as secondary to service-connected left 
knee disorder.

6.  Entitlement to service connection for impotence, to 
include as secondary to service-connected urethral stricture 
disease.

7.  Entitlement to a rating in excess of 20 percent for 
urethral stricture disease.

8.  Entitlement to a compensable rating for right foot 
plantar calluses.

9.  Entitlement to a compensable rating for left foot plantar 
calluses.

10.  Entitlement to a compensable rating for residuals of 
first and second degree burns to the right foot.

11.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1974.

The veteran provided testimony at a hearing before personnel 
at the RO in July 2002, and before the undersigned Acting 
Veterans Law Judge in January 2006.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

Initially, the Board observes that in a November 2000 remand 
it noted that the veteran had submitted a timely Notice of 
Disagreement (NOD) to an April 1999 rating decision's denial 
of a TDIU, but that no Statement of the Case (SOC) was 
promulgated on that issue.  Accordingly, the Board directed 
that the claim be readjudicated, and if not granted then an 
SOC was to be promulgated.  Thereafter, the RO promulgated a 
Supplemental SOC (SSOC) in October 2001 which denied TDIU.  
The correspondence attached to the TDIU stated that if it 
contained an issue which was not included on the Substantive 
Appeal, then the veteran had 60 days to perfect his appeal on 
the new issue(s).  

Also in October 2001, the RO promulgated a rating decision in 
which it denied the TDIU claim, as well as service connection 
for a low back disorder, ganglion cyst to bilateral wrist, 
and a bilateral shoulder disorder.  In addition, the RO 
granted service connection for stricture of the urethra, and 
assigned an initial rating of 10 percent, effective February 
3, 1994.  Further, the RO noted that it was deferring a 
decision on the claim of compensation for hepatitis C due to 
VA treatment.

Thereafter, the veteran submitted a statement in November 
2001 which he identified as an NOD to the October 2001 rating 
decision regarding the evaluation of the urethral stricture, 
as well as the denial of service connection for ganglion cyst 
of bilateral wrist and bilateral shoulder problems.  An SOC 
was promulgated on these issues in March 2002, and the 
veteran submitted a VA Form 9 (Appeal to the Board) later 
that same month.  

The veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 was denied by a July 2002 rating decision.  
For the reasons detailed below, however, the Board concludes 
that the veteran did not perfect an appeal as to this issue.  
The Board acknowledges that the RO did not address the issue 
of whether a timely appeal was perfected on that claim.  
Accordingly, the Board sent correspondence to the veteran in 
June 2006 that it was raising the issue.  The veteran was 
also informed that he had 60 days from the date of that 
correspondence in which to respond, but no response appears 
to have been received in regard to this correspondence.  
Consequently, the Board will proceed with the adjudication of 
the issue.

The Board further notes that at his July 2002 hearing the 
veteran expressed disagreement with the denial of service 
connection for a low back disorder, as well as entitlement to 
a TDIU.  This testimony was accepted by the RO as an NOD to 
the denial of these claims by the October 2001 rating 
decision.  An SOC was subsequently promulgated on these 
issues in July 2004, and the veteran submitted a VA Form 9 
later that same month.

By a May 2003 rating decision, the RO confirmed and continued 
the noncompensable ratings for the veteran calluses of both 
feet, and well as first and second degree burns of the right 
foot.  In addition, this rating decision denied service 
connection for depression and impotence.  An NOD was received 
in regard to that decision in June 2003, an SOC was 
promulgated in March 2004, and a VA Form 9 was received later 
that same month.

By a July 2004 SSOC, the RO increased the assigned rating for 
the veteran's urethral stricture disease to 20 percent, 
effective July 23, 2002.  The Board also notes that the 
veteran submitted an NOD on the issue of entitlement to an 
earlier effective date for the assignment of this increased 
evaluation, and that an SOC was promulgated on this issue in 
July 2005.  However, in a September 2005 statement, the 
veteran stated that he no longer desired to pursue this issue 
any further.  In short, he withdrew his appeal on the issue 
of entitlement to an effective date earlier than July 23, 
2002, for the assignment of a 20 percent rating, and has 
limited the claim to whether he is currently entitled to a 
rating in excess thereof.  See 38 C.F.R. § 20.204; see also 
AB v. Brown, 6 Vet. App. 35 (1993) (claimant may limit claim 
or appeal to issue of entitlement to a particular disability 
rating); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) 
aff'd, 39 F.3d 1574 (Fed.Cir.1994) (where a claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, the 
Board does not have the authority to adjudicate those 
specific claims).

The record also reflects that service connection was 
previously denied for depression as secondary to the service-
connected left knee disorder by the November 2000 Board 
decision.  Nothing in the record indicates the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Thus, the decision is final, 
and can only be reopened with the submission of new and 
material evidence.  However, the RO did not adjudicate the 
issue of new and material evidence.  The Board notes that 
there are two possible explanations for that determination.  
First, the RO may have concluded that section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), enacted 
November 9, 2000, was applicable.  This section provides that 
claims denied as not well grounded after July 14, 1999, may 
be readjudicated upon the request of the claimant or the 
Secretary's own motion.  However, the November 2000 Board 
decision reflects that service connection was denied for 
depression because the preponderance of the evidence was 
against the claim.  Consequently, it does not appear that 
section 7(b) of the VCAA is applicable to this claim.

The RO may have also made an implicit determination that new 
and material evidence had been received to reopen the 
previously denied claim.  However, even if such a 
determination was made by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  In any event, for the reasons detailed 
below the Board concludes that not only has new and material 
evidence been received, but that service connection is 
warranted for an acquired psychiatric disorder as secondary 
to the service-connected left knee disorder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
evidentiary development is required with respect to the low 
back, bilateral shoulder, ganglion cysts, urethral stricture 
disease, plantar calluses of both feet, residuals of first 
and second degree burns to the right foot, and TDIU claims.  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision has been completed.

2.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was denied by a July 2002 rating decision.  
He was notified of that decision by correspondence dated 
August 6, 2002.  

3.  The veteran's NOD to the July 2002 rating decision was 
received September 10, 2002.

4.  An SOC was subsequently promulgated to the veteran's 
regarding his 1151 claim on September 10, 2003.

5.  No substantive appeal was received by VA regarding the 
veteran's 1151 claim within 60 days following the date he was 
promulgated the September 2003 SOC.

6.  Service connection was previously denied for an acquired 
psychiatric disorder as secondary to the service-connected 
left knee disorder by a November 2000 Board decision.  
Nothing in the record reflects the veteran appealed that 
denial to the Court.

7.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection for an acquired psychiatric disorder.

8.  The competent medical evidence reflects that the 
veteran's acquired psychiatric disorder was at least partly 
caused and/or aggravated by his service-connected left knee 
disorder.

9.  The competent medical evidence reflects that the 
veteran's erectile dysfunction/impotence was at least partly 
caused by and/or aggravated by his acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  Inasmuch as the veteran did not perfect a timely appeal 
on the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C, the benefit sought on appeal is 
denied.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2006).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Service connection is warranted for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

4.  Service connection is warranted for impotence/erectile 
dysfunction.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the VCAA was enacted November 
9, 2000, during the pendency of this appeal.  This law, among 
other things, eliminated the concept of a well-grounded 
claim, redefined the obligations of the VA with respect to 
the duty to assist, and emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Initially, the Board notes with respect to the 1151 claim 
that the facts of this case are not in dispute, and that for 
the reasons detailed below the benefit sought on appeal is 
denied because he did not complete the necessary steps to 
perfect an appeal in the time period prescribed by law.  As 
such, the claim must be denied as a matter of law.  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Moreover, the Board wishes to reiterate that 
correspondence was sent to the veteran in June 2006 which 
informed him that it wished to address the timeliness of 
appeal issue, summarized the relevant regulatory provisions 
as well as the evidence which prompted the Board to raise the 
issue.  As noted in the Introduction, the veteran did not 
respond to this correspondence.  Further, as detailed in the 
adjudication below, the resolution of this appeal is based 
upon evidence that is already of record, and the date(s) upon 
which certain documents were either promulgated to the 
veteran and/or received by the Board.  Consequently, there is 
no reasonable possibility that any additional development 
would benefit this claim.  Thus, even if the VCAA were 
applicable, the duties to assist and notify have been 
satisfied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

In addition, for the reasons stated below, the Board 
concludes that service connection is warranted for both an 
acquired psychiatric disorder and erectile 
dysfunction/impotence.  Consequently, any deficiency under 
the VCAA with respect to these claims has been rendered moot; 
there is no possible harm to the veteran arising from any due 
process defects.  See Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (the Veterans Claims Court shall "take due 
account of the rule of prejudicial error"); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).   

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
notification and development are required for the equitable 
resolution of the remaining appellate issues.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Timeliness of Appeal

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by an NOD and completed by a Substantive Appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

After a timely NOD is filed, the RO is to take such review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 
7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is 
issued, the claimant must then file a Substantive Appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see also Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 55 (1995).


Analysis.  In the instant case, the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 was 
denied by a July 2002 rating decision.  He was notified of 
that decision by correspondence dated August 6, 2002.  His 
NOD to the July 2002 rating decision was received September 
10, 2002.  Thereafter, an SOC was subsequently promulgated to 
the veteran's regarding his 1151 claim on September 10, 2003.  
Moreover, the correspondence attached to the SOC informed the 
veteran that he had to file a formal appeal to complete the 
action, that a VA Form 9 was enclosed which he could use to 
complete the appeal, and related the time period he in which 
to perfect his appeal.

However, no Substantive Appeal was received by VA regarding 
the 1151 claim within 60 days following the date the 
September 2003 SOC was promulgated to the veteran.  In fact, 
the first communication from the veteran regarding his 1151 
claim that was received following the SOC was a VA Form 9 
which was received February 9, 2004, almost three months 
after the period to perfect his appeal had expired.  

Since the veteran did not submit a Substantive Appeal 
regarding his 1151 claim within the time period prescribed by 
law, the Board finds that the veteran has not fulfilled the 
legal requirements to perfect a timely appeal on this issue.  
The Board notes that the issue of timeliness of a Substantive 
Appeal is a question of law; the veteran either fulfilled the 
requirements or he did not.  The Court has held that when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the Board concludes 
his claim must be dismissed as a matter of law.


II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).


A.  Psychiatric Disorder

Service connection was previously denied for an acquired 
psychiatric disorder as secondary to the service-connected 
left knee disorder by a November 2000 Board decision.  
Nothing in the record reflects the veteran appealed that 
denial to the Court.  Consequently, that decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has held that in order to reopen 
a previously and finally disallowed claim there must be new 
and material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).


Analysis.  The evidence on file at the time of the November 
2000 Board decision includes the veteran's service medical 
records, his contentions that he had depression secondary to 
his service-connected left knee disorder (chondromalacia and 
degenerative arthritis), and post-service medical records 
which cover a period through 1999.

As noted in the Board's November 2000 decision, the veteran's 
service medical records do not reflect treatment for 
psychiatric complaints.  In fact, his psychiatric condition 
was clinically evaluated as normal on his March 1974 
separation examination.  Further, a June 1974 VA psychiatric 
examination found "no NP disease."  Moreover, as detailed 
in that decision, statements dated in April and October 1998 
from the veteran's private psychiatrist, R. R. R., M.D. 
(hereinafter, "Dr. R"), attributed the veteran's 
psychiatric disorder to a June 1985 work-related injury.  No 
medical opinion was of record which related the psychiatric 
disorder to the veteran's service-connected left knee.  
Consequently, the Board found that the preponderance of the 
evidence was against a finding of service connection for 
depression on a secondary basis.

The evidence added to the record since the time of the last 
prior denial includes, in pertinent part, competent medical 
opinions which relate the veteran's current psychiatric 
disorder at least in part to his service-connected left knee 
disorder.  Specifically, VA examination reports dated in 
December 2002, February 2003, and April 2003, as well as 
additional statements from Dr. R in April 2003 and December 
2004,.  In short, competent medical evidence has been 
submitted which addresses the basis for the prior denial.  
Moreover, the evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been received, without regard 
to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Accordingly, the Board finds that this evidence was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the psychiatric disorder claim.  
Thus, new and material evidence has been received as defined 
by 38 C.F.R. § 3.156(a) to reopen the previously denied 
claim.  

Turning to the merits of the underlying service connection 
claim, the Board notes, as an initial matter, that there is 
no competent medical evidence which directly relates the 
veteran's current psychiatric disorder to his period of 
active duty, nor does he contend otherwise.  His contentions 
are that his psychiatric disorder is secondary to his 
service-connected left knee disorder.

As noted above, VA examination reports dated in December 
2002, February 2003, and April 2003, all of which were 
conducted by the same clinician, relate the current 
psychiatric disorder at least in part to the service-
connected left knee disorder.  For example, the December 2002 
examination diagnosed adjustment disorder with depressed 
mood.  Further, the examiner noted that veteran reported his 
depression was due to his pain from his back and knee 
problems.  The examiner stated that other than pure 
speculation, there was no way to distinguish that, but the 
examiner did think it was likely that it "at least imparts 
his depression as secondary to his chondromalacia of left 
patella."

The examiner noted at the time of the December 2002 
examination that he did not have the veteran's claims folder 
for review.  He subsequently reviewed the claims folder, and 
stated in the February 2003 VA examination report that his 
opinion that the depression appeared to be linked to multiple 
physical problems and that there was no way to ascertain the 
percentage that could be attributable specifically to the 
veteran's left knee problems "persists."  Moreover, the 
examiner stated that he had reviewed the records of the 
veteran's treating physicians and did not find any specific 
indication that they state the left knee problems were 
unrelated to the depression.  Thus, the examiner thought some 
of the veteran's depression was related to the left knee and 
some of the depression was related to a myriad of other 
factors.  

The veteran underwent a new VA psychiatric examination in 
April 2003, conducted by the same VA examiner who promulgated 
the December 2002 and February VA examination reports.  It is 
noted that the examiner stated he had reviewed the claims 
folder prior to the examination, and once again diagnosed 
adjustment disorder with depressed mood.  Further, the 
examiner reiterated that he believed the veteran's depression 
was "related in part to his left knee pain"  The examiner 
also commented that he could not in anyway tell what 
percentage of the depression was related to the left knee 
problems, and that the only way to answer that would be pure 
speculation.

The evidence in support of the veteran's claim also includes 
new statements from Dr. R dated in April 2003 and December 
2004.  In the April 2003 statement, Dr. R opined that the 
veteran's stress, pain, and depression were a direct result 
of a service-connected knee injury in 1971, and was 
aggravated by a second injury in 1985.  In the subsequent 
November 2004 statement, Dr. R related that while the 
veteran's symptoms of depression appeared to result directly 
from the work-related injury and subsequent chronic pain 
syndrome, it was more likely that the pain the veteran had 
experienced from his left knee disorder had been a 
significant contributing factor to his psychiatric illness.

No competent medical opinion appears to be of record which 
specifically refutes the opinions of the aforementioned VA 
examiner and Dr. R that the veteran's current psychiatric 
disorder is at least partially related to his service-
connected left knee disorder.  Moreover, the VA examiner's 
opinion(s) was based upon both an examination of the veteran 
and review of the claims folder.  As such, the examiner had a 
strong foundation upon which to base his conclusions.

Granted, both the VA examiner and Dr. R acknowledged that the 
veteran's other medical conditions contributed to his 
depression, and the RO denied the claim on the basis that the 
evidence did not clearly show the psychiatric disorder was 
due solely to a service-connected disability or that it might 
have been aggravated by a service-connected disability.  
However, the extent/percentage that the veteran's psychiatric 
disorder is due to his service-connected left knee goes to 
the issue of the appropriate disability rating for the 
disability, and not the current appellate issue of whether 
service connection is warranted on a secondary basis.  
Pursuant to the Court's holding in Allen, supra, the veteran 
is entitled to a grant of service connection for the 
percentage of the disability that is due to the service-
connected disability.

The Board also notes that the in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court observed that in light of the 
benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the competent medical evidence reflects that 
his acquired psychiatric disorder was at least partly caused 
and/or aggravated by his service-connected left knee 
disorder.  Accordingly, service connection is warranted on 
that basis, and the benefit sought on appeal is allowed.


B.  Impotence/Erectile Dysfunction

Analysis.  Initially, the Board notes that the veteran's 
service medical records do not reflect that he had 
impotence/erectile dysfunction while on active duty.  
Moreover, the veteran has acknowledged that this condition 
occurred after his discharge from active service.  For 
example, at a December 2002 VA genitourinary examination, he 
reported a 7 to 8 year history of impotence that had 
progressed in nature.  His claim is based upon the contention 
that his impotence/erectile dysfunction is secondary to his 
service-connected urethral stricture disease.

No competent medical evidence is of record which relates the 
veteran's impotence/erectile dysfunction to his service-
connected urethral stricture disease.  In fact, the December 
2002 VA examiner opined that this service-connected 
disability did not, in general, preclude normal sexual 
activity.  Further, the examiner specifically stated that he 
did not think the veteran's service-connected urethral 
stricture disease was related in any significant way to the 
impotency.  The examiner also found that there was also no 
abnormality to external genitalia that was the source of 
erectile dysfunction.  Moreover, the examiner noted that he 
had reviewed the veteran's VA claims folder, which reflects 
he had a strong foundation upon which to base his 
conclusions.  Consequently, it appears that the preponderance 
of the evidence is against a grant of service connection as 
secondary to the left knee.

However, the examiner did opine that the veteran's impotency 
was "most likely related to his diagnosis of depression and 
the medication he takes in combination with a diagnosis of 
chronic medical disease such as hepatitis C."  The examiner 
indicated that the veteran's overall medical condition with 
hyperlipidemia, hypertension, gastroesophageal reflux disease 
(GERD), back disease and the combination with the medication 
the veteran took was the cause of the impotence.  The 
examiner also stated that, clearly, Zoloft - which the record 
reflects is prescribed for the psychiatric disorder - was the 
most likely offender.  

As such, there is competent medical evidence of record which 
reflects that the veteran's impotency/erectile dysfunction, 
is at least partly due to his psychiatric disorder.  For the 
reasons stated above, the Board has concluded that service 
connection is warranted for the veteran's psychiatric 
disorder.  Moreover, no competent medical opinion appears to 
be of record which specifically refutes that of the December 
2002 VA examiner.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection is warranted for 
impotence/erectile dysfunction as secondary to his acquired 
psychiatric disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Allen, supra.


ORDER

Inasmuch as the veteran did not perfect a timely appeal on 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C, the benefit sought on appeal is 
denied.  

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  

Entitlement to service connection for an acquired psychiatric 
disorder is granted.

Entitlement to service connection for impotence/erectile 
dysfunction is granted.


REMAND

With respect to the duty to notify, the Board notes that 
during the course of this appeal the RO provided the veteran 
with VCAA notification letters dated in May 2001, October 
2002, April 2003, September 2003, and March 2005.  Taken 
together, these letters informed the veteran of the elements 
necessary to establish service connection for a disability, 
to include on secondary basis; that to establish entitlement 
to an increased evaluation, the evidence must show that the 
service-connected condition had gotten worse; what 
information and evidence he must submit; what information and 
evidence will be obtained by VA; and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  

However, on March 3, 2006, after this case was certified and 
transferred to the Board, the Court issued Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type described by the Court of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As these 
questions are involved in the present appeal, and evidentiary 
development is otherwise required for the reasons detailed 
below, the Board concludes that this case must be remanded 
for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Regarding the duty to assist, the Board notes that the 
veteran has contended that his low back, bilateral shoulder, 
and ganglion cysts of the wrist are secondary to his service-
connected left knee disorder.  Specifically, he contends that 
he injured his back, shoulders, and wrists in a fall at work 
in June 1985 that was caused by his left knee giving out on 
him.  The Board notes that the record does indicate the 
veteran sustained such injuries in the June 1985 work-related 
fall, and that he subsequently received worker's 
compensation.  However, the records on file that are 
contemporaneous with this fall, to include those relating to 
the worker's compensation claim, reflect that it occurred 
because the veteran slipped on a spill at his work facility.  
There is no indication in the contemporaneous records that 
the left knee had given out on him at that time, and it does 
not appear the veteran made any such assertions until many 
years after the fall, and in the context of seeking VA 
compensation benefits.  As such, the Board is of the opinion 
that the record does not reflect the June 1985 work-related 
fall was due to the service-connected left knee disorder.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

Despite the foregoing, the Board concludes that additional 
evidentiary development is required regarding the service 
connection claims as there is evidence indicating the current 
disabilities may be directly related to active service, or to 
the severity of the service-connected left knee disorder.  
For example, private medical statements were submitted by H. 
H. C., M.D., P.A. (hereinafter, "Dr. C") in July 2002 and 
March 2004 which noted, in pertinent part, that review of the 
veteran's military records reflected that he was treated for 
problems with his shoulders, wrists, and low back during 
active service.  The service medical records do confirm that 
he was treated for complaints of back pain in February 1971; 
back and chest pain in March 1971; a sore left shoulder in 
July 1971; a sprained/bruised right hand in September 1971; a 
left shoulder injury incurred as a result of a motorcycle 
accident in October 1971; and left wrist pain in October 
1972.  In the March 2004 statement, Dr. C opined that the 
veteran's back and shoulder disorder were related to the in-
service injuries, and that the June 1985 work-related fall 
aggravated these pre-existing conditions.  Further, Dr. C 
related that it was reasonable state that the veteran's 
chronic knee problems could indeed alter his gait pattern and 
cause progression of the lumbar degenerative disc disease.  
Although Dr. C did not specifically relate the ganglion cysts 
to service, he did refer to them as a service-connected 
injury, which suggests he believed they were related to the 
injury(ies) documented in the service medical records.

In addition to the statements from Dr. C, as noted above, Dr. 
R opined in an April 2003 statement that the veteran's 
stress, pain, and depression were a direct result of a 
service-connected knee injury in 1971.  Although Dr. R does 
not specify what pain he is referring to, as the veteran 
experiences pain from his low back, shoulder, and wrist 
disorders, it does indicate he is relating these disabilities 
to the service-connected left knee disorder.

However, the Board finds that the aforementioned private 
medical opinions are deficient.  For example, while Dr. C 
indicated he had reviewed the service medical records, it 
does not appear he or Dr. R reviewed the veteran's entire VA 
claims folder when they promulgated their opinions.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).

Moreover, neither Dr. C nor Dr. R addressed the fact that no 
chronic low back, shoulder, and/or wrist disorder appears to 
have been diagnosed until many years after service, and 
apparently subsequent to the June 1985 work-related fall.  In 
fact, the veteran's spine and upper extremities were 
clinically evaluated as normal on his March 1974 separation 
examination, and he indicated on his concurrent Report of 
Medical History that he had not experienced painful or 
"trick" shoulder nor recurrent back pain.  There was also 
no indication of any such disabilities on a June 1974 VA 
medical examination.

Nevertheless, the Board cannot ignore the fact that there 
evidence of in-service treatment for back, shoulder, and 
wrist problems in the service medical records, as well as 
competent medical opinions which indicate the current 
disabilities may be related to these injuries and/or the 
service-connected left knee disorder.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Charles v. Principi, 16 Vet. App. 370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4).  Accordingly, the Board concludes that 
a new examination is required to ascertain the etiology of 
the veteran's current low back, shoulder, and ganglion cyst 
of the wrists.

Turning to the veteran's claims of entitlement to higher 
ratings for his service-connected urethral stricture disease, 
plantar calluses of both feet, and residuals of first and 
second degree burns to the right foot, the Board notes that 
he was accorded multiple VA medical examinations which 
evaluated these disorders.  Specifically, he underwent VA 
genitourinary examinations in August 2001 and December 2002, 
as well a VA feet examination in May 2003.  However, his 
testimony at his January 2006 Board hearing indicates that 
these disabilities may have increased in severity since the 
last VA examination, as he indicates symptoms that are 
associated with higher disability ratings under VA 
regulations.  See 38 C.F.R. Part 4.  For example, at his 
January 2006 hearing he testified that he did self-
catheterize, and that he had to change his absorbent 
materials approximately 6 to 7 times per day.  He further 
testified that the scarring of his right foot had 
pigmentation the size of a half dollar, and that he 
experienced pain, irritation/itchiness of his feet due to the 
plantar calluses.  

In view of the foregoing, the Board concludes that 
contemporaneous VA examinations are needed in order to make 
an informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability due to the service-connected urethral 
stricture disease, plantar calluses of both feet, and 
residuals of first and second degree burns to the right foot.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also VAOPGCPREC 
11-95 (April 7, 1995).  

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With respect to the veteran's TDIU claim, the Board notes 
that its decision that service connection is warranted for 
both the veteran's psychiatric disorder and impotence may 
impact whether he is entitled to this benefit.  In addition, 
the development directed by this remand may also impact the 
TDIU claim.  As such, the Board finds that these issues are 
inextricably intertwined, and that a decision on the TDIU 
claim must be deferred.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back, shoulders, wrists, urethral 
stricture disease, and feet since July 
2005.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
his low back disorder, bilateral shoulder 
disorder, and ganglion cysts of both 
wrists.  The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that these 
disabilities are causally related to 
active service, to include the treatment 
documented in the service medical 
records.

If no such relationship is found to 
exist, the examiner should express an 
opinion as to whether it is as likely as 
not that these disabilities are due to, 
or are aggravated by, the service-
connected left knee disorder.  By 
aggravation, the Board means a permanent 
increase in the severity of the 
disability which is beyond its natural 
progression.  

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  The veteran should also be afforded 
new examinations to evaluate the current 
nature and severity of his service-
connected urethral stricture disease, 
plantar calluses of both feet, and first 
and second degree burn residuals of the 
right foot.  The claims folder should be 
made available to the examiners for 
review before the examinations.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
August 2005, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


